Citation Nr: 0013992	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-43 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed arthritis of 
the feet, knees and hips.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1973 to September 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 decision by the RO.  

In an August 1998 rating decision, the RO granted service 
connection for arthritis of the lumbar spine, but continued 
the denial of service connection for arthritis of the feet, 
knees and hips.  



FINDINGS OF FACT

1.  The veteran is shown to have arthritis of the hips and 
knees that likely had its clinical onset during service.  

2.  The claim of service connection for claimed degenerative 
joint disease of the feet is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The veteran's arthritis of the hips and knees is due to 
disease or injury which was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (1999).  

2.  The claim of service connection for degenerative joint 
disease of the feet is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The threshold question which the Board must address with 
regard to this issue is whether the veteran has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If she has not, the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering her own medical 
opinion and diagnoses, the record does not indicate that she 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
the veteran was treated for foot, knee and hip pain during 
her extensive period of active service.  In fact, an October 
1992 outpatient report from a service health clinic actually 
noted a diagnosis of arthritis with some fluid on the left 
knee based on x-ray studies.  In connection with the her 
claim for service connection filed shortly after service, she 
reported having had joint problems since 1974.  

The veteran was initially afforded a VA examination with x-
ray studies in April 1998.  The veteran complained of 
constant pain in her joints, especially her feet, hips and 
knees.  Upon examination of the veteran, the diagnosis was 
that of degenerative joint disease of multiple joints and 
past history of progressive pain, loss of motion and loss of 
function at the joints.  Subsequently requested x-ray studies 
of knees and hips showed findings of osteoarthritis.  X-ray 
studies of the feet showed no definite evidence of any soft 
tissue or bony abnormality.  There was noted a small 
calcaneal spur on the plantar aspect of the left calcaneus.  


Claimed Arthritis of the Feet

As noted hereinabove, the veteran complained of and receive 
medical attention for foot pain during service.  The 
postservice medical evidence also show complaints of foot 
pain shortly after service.  The recent VA examination 
suggested that the veteran had degenerative joint disease of 
the feet.  While x-ray studies did not identify findings of 
arthritis, a small calcaneal spur was shown.  

In sum, there is competent evidence of record suggesting that 
the veteran currently may have foot disability due to disease 
or injury in service.  Thus, the Board finds that the claim 
of service connection for degenerative joint disease of the 
feet is well grounded.  


Arthritis of the Hips and Knees

The veteran's claims as to these matters are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  That is, the Board finds that he has presented a 
plausible claim.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  

According to the service medical records, the veteran was 
treated for hip and knee pain in service.  The postservice 
evidence also shows that she has had a continuity of related 
complaints since service.  Thereafter, following her 
discharge from service, x-ray studies have shown that she has 
arthritis of the hips and knees.  Given that there is 
competent evidence to show that the currently demonstrated 
hip and knee arthritis is due to disease or injury in 
service, service connection is warranted.  



ORDER

As a well-grounded claim of service connection for 
degenerative joint disease of the feet has been presented, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  

Service connection for arthritis of the hips and knees is 
granted.  


REMAND

Because the claim of service connection for degenerative 
joint disease of the feet is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Accordingly, further development as to this matter should be 
undertaken by the RO.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order request and associate with the 
claims file all available medical records 
concerning the treatment for the 
veteran's claimed disability of the feet 
since service, not already of record.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and extent the claimed 
disability of the feet.  The claims 
folder and a copy of this remand should 
be made available to the examiner and 
reviewed before any tests or examination.  
All necessary tests and examinations 
should be performed.  Based on his/her 
review of the case, the examiner is asked 
to offer a medical opinion as to the 
likelihood that the veteran has any 
current foot disability, including the 
reported degenerative joint disease.  All 
findings and opinions should be explained 
in detail.

3.  Following completion of the 
development requested hereinabove, the RO 
should reconsider the veteran's claim of 
service connection for foot disability on 
the merits.  When considering the claim 
on the merits, the RO should weigh the 
probative value of all of the evidence of 
record.  If any action taken is adverse 
to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until she is further informed, but she may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



